DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 12: The limitation “both of the L-shaped cuts” lacks sufficient antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 16, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holt (US 4,190,997).
With regard to claim 9: Holt discloses an edge protection system (10) capable use with concrete flooring,
said edge protection system (10) comprising:
a first part (12) couplable to an edge portion of a first concrete flooring panel (figs. 1-4);
a second part (14) couplable to an opposed edge portion of an adjacent second concrete flooring panel (figs. 1-4); and
a retaining clip (36) connecting the first part (12) to the second part (14) such that the first part is slidable relative to the second part in downward direction to engage the retaining clip (36) against removal from the first part (12) and the second part (14) (figs. 1-4).
With regard to claim 16: Holt discloses that the first part (12) includes a first rail (12) extending along a length of the first part and the second part (14) includes a second rail (14) extending along a length of the second part, wherein the retaining clip (36) is configured to engage with the first rail (12) extending along the length of the first part and the second rail (14) extending along the length of the second part (figs. 1-4).
With regard to claim 21:  Holt discloses that the first part (12), the second part (14), and the retaining clip (36) are part of a first modular length that is capable of being connected to a second modular length by one or more bridging pins.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 23:  Holt discloses an edge protection system (10) for use with concrete flooring, said edge protection system (10) comprising:
a first part (12) couplable to an edge portion of a first concrete flooring panel; and

Examiner notes that the retaining clip and concrete flooring panels are considered to be directed to a functional use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Allowable Subject Matter
Claims 10-11, 13-15, 17-20, 22 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The combination of all the elements of the claimed edge protection system including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art cited is directed to joint systems for concrete flooring. Yates (US 2,661,516) is a reference representative of the prior art disclosing a form system having modular lengths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633